Citation Nr: 0600719	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-04 396A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a mental disorder, 
including as secondary to a head injury.

3.  Entitlement to service connection for alcohol abuse.

(The issue of entitlement to reimbursement or payment of the 
cost of unauthorized private transportation services incurred 
in February 1996 is the subject of a separate decision.)  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty from July 1976 to December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  During the pendency of this appeal, 
jurisdiction of the claims file was transferred to the 
Lincoln, Nebraska RO.

When the case was previously before the Board, and remanded 
in September 2000, it included appeals for service connection 
for a low back disorder and tinnitus.  The RO granted service 
connection for a low back strain with X-ray evidence of 
spondylosis in October 2002.  The Board reviewed the 
remaining issues in November 2003 and again found that a 
remand was necessary.  In March 2005, the RO granted service 
connection for tinnitus.  The veteran did not disagree with 
any down-stream aspects of the grants of service connection 
for a back disorder or tinnitus; therefore, those issues are 
no longer before the Board.  38 U.S.C.A. § 7104 (West 2002); 
see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
development requested in the September 2000 and November 2003 
Board remands has been accomplished and the Board now 
proceeds with its review.  


FINDINGS OF FACT

1.  A head injury in service resulted in a 1.5 centimeter 
scar on the veteran's scalp, at the crown of his head.  

2.  The competent medical evidence shows that the veteran 
does not have any other residuals of the head injury during 
his active service.  

3.  Headaches were not diagnosed until many years after 
service, and the weight of medical evidence militates against 
a nexus between any current headaches and the veteran's 
period of active service.  

4.  A chronic mental disorder was not diagnosed until after 
service, and the weight of medical evidence militates against 
a nexus between a current psychiatric disability and the 
veteran's period of active service.  

5.  The veteran's alcohol abuse is not secondary to any 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A 1.5 centimeter scar on the veteran's scalp, at the 
crown of his head, was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  No other residuals of a head injury, including headaches 
were incurred in or aggravated by active military service and 
may not be presumed to have been proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).  

3.  A chronic mental disorder was not incurred in or 
aggravated by active military service and may not be presumed 
to have been proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 101(16), 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).  

4.  Alcohol abuse was not incurred in or aggravated by active 
military service and may not be presumed to have been 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

By letters dated in July 2001, April 2005, and June 2005, VA 
informed the veteran of the type of evidence necessary to 
support his service connection claim.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  VA also discussed 
the attempts already made to obtain relevant evidence with 
regard to this claim.  Further, in April 2005 and again in 
June 2005, VA notified the veteran of his opportunity to 
submit additional evidence.  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
he may be considered advised to submit all pertinent evidence 
in his possession.

Additionally, the January 1999 rating decision, the January 
1999 statement of the case (SOC), as well as supplemental 
statements of the case (SSOCs), the most recent being in 
November 2005, notified the veteran of the relevant criteria 
and evidence necessary to substantiate his service connection 
claim.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one communication--
the essential purposes of the VCAA have been satisfied.  In 
the present case, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the veteran 
covering all content requirements was harmless.  See e.g., 38 
C.F.R. § 20.1102 (2005); VAOPGCPREC 1-2004; and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Compliance with this 
requirement was legally impossible where, as here, the 
veteran filed his claim for service connection in July 1998 
and the RO initially adjudicated the issue in January 1999.  
In any event, the claimant has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the veteran were not given 
prior to the first adjudication of the issue on appeal, the 
content of the notices complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in November 2005.  

In addition, VA has obtained all pertinent evidence 
identified by the veteran, and he has been accorded pertinent 
VA examinations during the current appeal.  Consequently, the 
Board concludes that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the issue on 
appeal.  Accordingly, the Board will proceed to adjudicate 
the veteran's service connection claims based upon the 
evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

Head Scar

The service medical records show that, in late November 1977, 
the veteran had a cut to the back of his head and sore 
knuckles following a fight the night before.  His scalp 
showed a small cut, which was washed with antiseptic.  It was 
recommended that he return to sick call.  The next note of 
record is dated in January 1977, but because it is between 
entries for November 1977 and January 1978, the Board is 
confident that the correct date was in January 1978, which 
agrees with the veteran's statements.  This early January 
1978 notation shows that 5 sutures were removed from an 
unspecified location.  The veteran's head was reported to be 
normal when he was examined for separation from service in 
October 1982.  

On VA examination in April 2004, the veteran reported that in 
approximately 1977 or 1978, he was struck on the crown of his 
head by a bar on a tow truck.  He stated that he lost 
consciousness for an unknown period and was taken to a 
dispensary, where the head wound was sutured.  The veteran 
stated that the sutures were removed and the scalp wound 
healed.  Examination revealed a 1.5 centimeter scar on the 
crown of the veteran's head.  It was soft, flat, nontender 
and nonadherent.  There was a minuscule amount of depression 
and some hair loss.  The diagnosis was superficial scalp 
wound, well-healed.  

Analysis

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2) (2005).  As a lay witness, 
the veteran is capable of providing competent evidence of an 
injury experienced in service, being treated and having 
visible residuals, such as a scar.  

In September 1998, the veteran wrote that he was hit on the 
top of the head and required stitches to stop the bleeding.  
Similar information was provided in September 2002, July 
2004, and other occasions.  In November 2005, the veteran 
wrote that the scar on the top of his head was related to his 
head injury.  

The service medical records document the removal of 5 
stitches.  These stitches may well have left a small scar.  
The question is where.  The veteran is capable of answering 
that question, because as a lay witness, he is capable of 
knowing the site of an injury and any residuals at that site.  
He reports that the injury was to the crown of his head and a 
VA examiner has confirmed a small scar at that location.  
Thus, the weight of the available competent evidence 
substantiates that the scar on the crown of the veteran's 
head was incurred in service.  

Other residuals of a head injury, including headaches and 
mental disorder  

The veteran contends that the head injury in service had 
additional residuals, including headaches and a mental 
disorder.  He further contends that alcohol abuse resulted 
from his attempts to self-medicate his headaches.  As a lay 
witness, the veteran is competent to report the head injury.  
38 C.F.R. § 3.159(a)(2).  However, he is not competent to 
link that injury to various medical conditions.  The cause of 
a medical condition is a medical question which requires the 
expertise of a trained medical professional.  38 C.F.R. 
§ 3.159(a)(1).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1995).  In this case, VA has reviewed the medical 
records, including service medical records, the report of 
state hospitalization in November 1983, the reports of VA 
hospitalizations and outpatient treatment, extensive VA 
clinical records and the reports VA examinations.  There is 
simply no competent evidence linking the veteran's head 
injury in service to a headache disorder, mental disorder or 
other residual.  

There are some VA clinical notes which record or restate the 
veteran's claim of headaches since service.  In November 
2002, the veteran gave a history of headaches since 1977, 
when he had a head injury in service and this was noted in 
the clinical record.  Because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet App 406, 409 (1995).  Later in 
November 2002, the veteran gave a history of having 
migraines, almost daily since 1977.  There was an assessment 
of migraine headaches with daily headaches; but, the doctor 
did not link current headaches to service.  A VA mental 
health note of December 2002 listed an Axis III (physical 
disorder and conditions) assessment of status post head 
trauma.  This was clearly a restatement of the history 
provided by the veteran and the report did not link any 
current disability to the head trauma in service.  In January 
2003. a social worker listed several conditions under Axis 
III.  Item 1 was history of a closed head injury in 1978.  
Item 5 was history of daily headaches.  There was no link 
between the head injury and the headaches.  It is clear that 
the references to headaches and head injury in the recent VA 
clinical records are based on the veteran's statements of his 
medical history, rather than on the writer's personal 
knowledge of the veteran's history or on any independent 
analysis of the medical facts, which might support the 
history provided by the veteran.  These statements by the 
clinicians are essentially re-statements of the veteran's 
claims and are unpersuasive, even if repeated by medical 
personnel.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  

On the other hand, there is a significant amount of competent 
evidence against the claim.  The service medical records do 
not document any headache or mental disorders.  The service 
personnel records show that the veteran was released from 
service because of the failure of alcohol abuse 
rehabilitation.  In October 1982, prior to his release, he 
was examined by a psychiatrist who found the veteran to have 
normal behavior and to be fully alert and oriented, with an 
unremarkable mood, clear thinking process, normal thought 
content, and good memory.  On the October 1982 examination 
for separation from service, the veteran did not give a 
history of head injury or headaches, but gave a history of 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  The examiner indicated a situational anxiety.  The 
examiner further reported that the veteran's head, neurologic 
and psychiatric status were normal.  

The evidence provided by examination by trained medical 
personnel during service is highly probative as to the 
veteran's condition during service.  Here, the medical 
reports show that the head injury in late 1977 or early 1978 
did not have significant residuals, as the veteran continued 
in service for almost five years without any documented 
evidence of a headache or mental disorder.  

The veteran was brought to a VA hospital in November 1983.  
There were no complaints, findings, or diagnoses of 
headaches, mental disorder, or head injury residuals.  
Alcohol abuse and dependence were diagnosed.  

The veteran was admitted to a state hospital in November 
1983.  There were no complaints, findings, or diagnoses of 
headaches, mental disorder, or head injury residuals.  The 
diagnosis was episodic alcohol abuse.  

A psychiatric disorder was first diagnosed on VA 
hospitalization in July and August 1984.  The veteran was 
admitted following threatening behavior.  There were no 
complaints, findings, or diagnoses of headaches or head 
injury residuals.  Evaluation included psychological testing.  
The examiner specified that there were no signs of any 
organic brain damages on any of the psychological tests.  The 
pertinent diagnoses were alcohol dependency, excessive 
habitual drinking, nicotine dependence, dysthymic disorder, 
and personality disorder, passive-aggressive.  This is an 
important report.  It was entered more than a year and a half 
after the veteran completed his active service and it shows 
that he was tested and there were no signs of organic brain 
damage.  This finding by a trained medical professional, 
based on testing, outweighs the veteran's claim for chronic 
head injury residuals by a significant margin.  

The earliest notation of headaches was made at a private 
hospital in January 1988, when the veteran came to an 
emergency room complaining of headaches, dizziness, and a 
light cough.  A March 1988 computerized tomography scan 
demonstrated some asymmetry which was felt to be within 
normal limits.  Here, again, there is competent medical 
evidence that there was no organic brain damage resulting 
from the head injury.  

The veteran was hospitalized at a VA medical center in June 
and July 1988.  Several consultation reports show that the 
veteran told of the onset of headaches and other symptoms 
just prior to his marriage in December 1987.  The 
psychologist concluded that the veteran's headaches were 
related to anger associated with his marital situation.  
Diagnoses were adjustment disorder with somatization and 
alcohol dependence, intermittent.  These early reports relate 
the onset of the veteran's headaches to his 1987 marriage and 
are supported by medical documentation shortly after the 
event.  Thus, they are more probative than the veteran's 
later assertions of an onset in 1977, for which there is no 
medical documentation.  

In December 1988, the veteran was hospitalized at a VA 
medical center for a diagnosis of generalized anxiety 
disorder.  He said that his headaches cleared with 
prescription eyeglasses.  He was still wanting to find an 
organic cause for his symptoms.  

The veteran was again hospitalized at a VA facility in April 
and May 1990.  Diagnoses included anxiety, depression, 
periodic alcohol abuse, and chronic headache.  The physician 
offered the opinion that the headaches were probably due to 
chronic stress and anxiety.  This opinion, by a physician, 
following hospitalization for over a month, provides 
competent evidence that the cause of the veteran's headaches 
is other than the claimed head injury in service.  

Subsequent VA clinical and hospital records show the veteran 
was seen on numerous occasions.  He gave histories relating 
his symptoms to the head injury in service.  As discussed 
above, some clinicians repeated the veteran's claims, without 
reference to supporting documentation or medical findings.  A 
January 1999 VA clinical note gave an assessment of history 
of closed head injury, headaches, and chronic alcohol abuse.  
However, the doctor did not connect the headaches or alcohol 
abuse to the claimed head injury.  

In January 1999, the veteran's spouse wrote that she had been 
with him for 71/2 years and that he appeared to have brain 
damage.  She felt that his problems were due to injury in 
service.  While there is no doubt as to the witness' 
sincerity, as a lay witness with limited personal knowledge 
of the veteran's history, the veteran's spouse's statement 
can not be considered competent evidence of a connection 
between his current symptoms and service.  

Pursuant to the remand of this Board, the veteran was 
afforded a VA examination in April 2004.  Examination 
disclosed the scar described above.  The remainder of the 
examination was unremarkable.  The physician concluded that 
there was insufficient evidence at present to warrant a 
diagnosis of any acute or chronic disorder, or residuals 
relative to the superficial scalp wound.  The claims file was 
reviewed.  The examiner commented that there was no 
indication that the veteran had any mental changes while on 
active duty, other than alcohol related incidents.  The 
diagnosis was superficial scalp wound, well-healed, with no 
evidence of disabilities thereof.  

Magnetic resonance imaging in April 2004 revealed a posterior 
fossa arachnoid cyst.  There were no radiopaque metallic 
foreign bodies.  Right maxillary and ethmoid sinusitis were 
suspected.  

The veteran submitted an article from the Internet, dated in 
April 2004.  Treatise evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Instead, the treatise evidence, "standing alone," must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Ibid. 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see 
also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease is too general and inconclusive.  
But see Mattern v. West, 12 Vet. App. 222, 227 (1999) 
(generally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise is too general and inconclusive (quoting 
Sacks, supra).  

The Federal Circuit in Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000) in considering the use of treatise evidence wrote, 
"A veteran with a competent medical diagnosis of a current 
disorder may invoke an accepted medical treatise in order to 
establish the required nexus; in an appropriate case it 
should not be necessary to obtain the services of medical 
personnel to show how the treatise applies to his case."  
Hensley, 212 F.3d at 1265 (citing Wallin, supra).  See 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000).  Here, the 
article submitted by the veteran stated that there was no 
data on the incidence of arachnoid cysts after head trauma.  
"It is really not possible to quantify the amount of head 
trauma required to cause an arachnoid cyst, obviously it 
doesn't happen with very mild injuries and would be nmore 
(sic) common with severe injuries but the (sic) is no clear 
cut point on a scale above which they are more common.  
Arachnoid cysts are associated with epilepsy usually when 
they form part of a congenital brain malformation..."  This 
article indicates various causes and does not link arachnoid 
cysts to head trauma exclusively.  Nor does it link the cyst 
to headaches, mental disorders, or other residuals.  It is 
not sufficiently specific to link the veteran's arachnoid 
cyst to the injury in service or to his claimed disabilities.  

The report of the April 2004 ear examination contains 
detailed information culminating in the opinion that it was 
less likely than not that the veteran's tinnitus was due to a 
head injury and more likely than not that the tinnitus was 
due to noise exposure.  Service connection has been granted 
for a hearing loss disability and tinnitus based on noise 
exposure, not on the basis of head injury residuals.  See 
rating decisions dated in October 2004 and March 2005.  

The report of the April 2004 VA mental examination shows that 
the veteran's claims file and other records were reviewed.  A 
detailed discussion of the veteran's history was provided.  
Current findings were set forth in detail.  Diagnoses were 
major depression, mild, recurrent and cluster B traits.  
Psychosocial stressors were considered mild.  The doctor 
expressed the opinion that the record contained no indication 
that the veteran had a neurocognitive or neurological 
problem.  The doctor believed that the veteran did not have a 
cognitive disorder at all.  It was noted that during service, 
following the claimed injury, the veteran continued working 
and was promoted to sergeant.  His main problem, which 
predated the injury, was alcohol abuse.  The doctor explained 
that post-concussive syndromes, by nature, resolve within a 
two year period or reach maximum medical improvement.  Thus, 
the veteran would have reached maximum improvement decades 
ago.  The doctor believed it was more likely than not that 
any problems the veteran had at this time are residuals of 
his alcohol and drug use and not related to the alleged 
injury in service.  The doctor pointed out that the veteran 
would have problems maintaining gainful employment related to 
his major depressive disorder, "which is not related to his 
military service."  

VA mental health clinic notes followed the veteran through 
October 2005.  Several times it was noted that he ascribed 
his symptoms to injury in service.  There was no medical 
opinion as to etiology.  

In conclusion, while the veteran believes his headaches and 
mental disabilities are due to a head injury in service, his 
lay opinion, and the medical notes which simply echo that 
opinion, are not persuasive.  As discussed in detail above, 
there is a large body of competent medical evidence, which 
includes examinations, test results and detailed explanations 
by physicians to the effect that the veteran's headaches and 
psychiatric disability are not due to the head injury in 
service.  There is a clear and overwhelming preponderance of 
competent medical evidence against the claims.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a head injury, 
including headaches and a psychiatric disability, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Alcohol abuse  

The law specifically states that "no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs."  
38 U.S.C.A. § 1131 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), held that a veteran can receive compensation for 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, his or her service-connected disability.  
38 C.F.R. § 3.310(a) (2005).  As discussed above, the veteran 
does not have service-connected headaches or a psychiatric 
disability.  So, alcohol abuse secondary to headaches or a 
psychiatric disability would not be service-connected.  

The Allen decision explicitly overruled prior decisions on 
this subject from the United States Court of Appeals for 
Veterans Claims (Court), including in particular Barela v. 
West, 11 Vet. App. 280 (1998).  (The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7-99).  

In Allen, the Federal Circuit held that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  
38 U.S.C.A. § 1131 contains similar wording in providing 
compensation benefits for peacetime veteran's.  

In other words, sections 1110 and 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  

In this case, the veteran has a service-connected low back 
strain, tinnitus, and bilateral hearing loss.  It is not 
contended that any of these disorders caused alcohol abuse; 
nor is there any competent medical evidence to connect these 
disorders to alcohol abuse.  The veteran also has a service-
connected scar on his head.  He does not contend that the 
scar, by itself, led to alcohol abuse and, again, there is no 
competent medical evidence of such a connection.  The veteran 
does contend that his alcohol abuse was the result of 
headaches which began in service as a result of a head injury 
in late 1977 or early 1978.  As discussed above, headaches 
were first documented years after service and are not 
service-connected.  Therefore, alcoholism secondary to the 
headaches would not be service-connected.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

The competent medical evidence in this case establishes that 
the veteran's alcohol abuse is a primary disability, which 
began long before his headaches and psychiatric disability, 
and it is not the result of any service-connected disability.  
Because the medical reports provide a preponderance of 
evidence that is against the veteran's claim for service 
connection for alcohol abuse, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a 1.5 centimeter scar on the crown of 
the veteran's head is granted.  

Service connection for other residuals of a head injury, 
including headaches, is denied.

Service connection for a mental disorder, including as 
secondary to a head injury, is denied.

Service connection for alcohol abuse is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


